Citation Nr: 0335912	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a dental condition.  

2.  Whether the veteran is entitled to VA outpatient dental 
treatment for a non-service-connected condition.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the RO.  

Although the veteran requested a hearing before a traveling 
Veterans Law Judge the record shows that he failed to report 
to his scheduled June 2003 hearing, and provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2003).  


REMAND

The veteran claims that he is entitled to dental services 
from VA because when he was in-service, all his teeth were 
pulled, essentially, as treatment due to another medical 
condition.  He also claims that his teeth were pulled in 
error, as his teeth were not the actual cause of any 
suspected medical condition.   

The Board has reviewed the veteran's service medical records, 
and other than treatment for pneumonia and another 
unspecified respiratory condition, it does not appear that 
the veteran had significant medical problems during service.  
Nonetheless, his dental records, do, in fact, substantiate, 
that all of his upper and lower teeth were apparently 
extracted.  Several x-ray films are also of record, as is a 
chronicle of in-service dental treatment.  

The crux of the veteran's argument is that in-service dental 
treatment was not completed because he never underwent needed 
remedial lower jaw surgery which would have enabled lower 
dentures to fit.  A claim for service connection for a dental 
disorder also raises a claim for outpatient dental treatment.  
Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, the issues have 
been characterized to reflect this on the first page of this 
document.  

There are very specific limitations on the dental treatment 
VA will provide.  A veteran must be a member of a certain 
eligible class in order to receive treatment.  Additionally, 
the level of care of treatment will vary depending on which 
class of treatment the veteran is entitled to, if any.  
Today, VA only normally provides a one-time treatment benefit 
to veterans who were not provided a complete dental 
examination within 90 days of discharge.  This is called a 
"Class II" eligibility claim.  A Class II dental claim must 
be filed within one year of discharge from service, for 
veterans with discharges prior to October 1, 1981.  38 C.F.R. 
§ 17.161(b) (2003).

The RO apparently considered the veteran's claim as one for 
"Class II(a)" dental treatment.  This class of veterans 
include those who have a noncompensable service-connected 
disability that is due to combat wounds or other in-service 
trauma.  Extractions or other residuals from in-service 
treatment are not "Dental Trauma," within the meaning of VA 
law and regulation.  VAOPGCPREC 5-97; 62 Fed.Reg. 15566 
(1997) (for purposes of whether veteran has Class IIa 
eligibility, term "service trauma" does not include 
intended effects of treatment provided during veteran's 
military service).  

It appears, however, that the veteran is instead claiming 
entitlement to Class I dental treatment eligibility, for 
service-connected, compensable dental conditions.  There are 
no limits on the time to apply or on the amount of treatment 
for this class.  38 C.F.R. § 17.161(a).  It is also possible 
to have service connection by aggravation.  But there are 
limitations.  See 38 C.F.R. § 3.381 (2003):  

In determining service connection, the 
condition of teeth and periodontal 
tissues at the time of entry into active 
duty will be considered.  Treatment 
during service, including filling or 
extraction of a tooth, or placement of a 
prosthesis, will not be considered 
evidence of aggravation of a condition 
that was noted at entry, unless 
additional pathology developed after 180 
days or more of active service.

Additionally, the following principles apply to dental 
conditions noted at entry and treated during service: 

Teeth noted as filled at entry will be 
service-connected if they were extracted, 
or if the existing filling was replaced, 
after 180 days or more of active service.

Teeth noted as carious but restorable at 
entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.

Teeth noted at entry as non-restorable 
will not be service-connected, regardless 
of treatment during service.

38 C.F.R. § 3.381(d) (2), (4), (5)

Also, the following will not be considered service-connected 
for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or 
pathology of these teeth developed after 
180 days or more of active service.

38 C.F.R. § 3.381(d).

Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).  

In this case, the veteran was discharged in April 1966, and 
it is not clear that he had any dental treatment after 
November 1965.  However, although his in-service dental 
treatment records and films are associated with the c-file, 
and although they appear to show that the veteran's teeth 
were extracted, the Board is unable to determine the reason 
for such extraction, and, consequently, whether the veteran 
is entitled to Class I dental treatment eligibility.  

Thus, the VARO should also transfer jurisdiction of the 
veteran's claims file to the Dental Service of the Clarksburg 
(or other appropriate) VAMC.  This is because dental 
treatment claims are normally handled by the outpatient 
clinic without referral to the RO.  A rating for the purpose 
of establishing eligibility for outpatient dental treatment 
should be prepared only at the request of the VAMC (via VA 
Form 10-7131)).  See M21-1, Part IV, 23.03.  

Moreover, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1) 
(West 2002).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As the veteran was specifically told 
that he had only 60 days to submit any additional evidence in 
a May 2002 DRO election letter, the RO should take this 
opportunity to inform him that he has a full year is allowed 
to respond to request for additional information.  

Accordingly, this case is REMANDED to the AOJ for the 
following:

1.  Schedule the veteran for a VA Dental 
appointment.  Send the claims file to the 
examiner for review of the dental films 
and service medical and dental records.  
Request that the VAMC Dental Service 
determine whether the veteran has Class I 
or other dental treatment eligibility.  
The examiner should also indicate the 
reason for the extraction of the 
veteran's teeth on the examination 
report, if ascertainable.  

2.  Review the report of the examinations 
to ensure they contain responses to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).  
The claims file must be reviewed in order 
to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in PVA; 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent.

3.  Then readjudicate the claims based on 
any additional evidence obtained.  If 
they remain denied, send the veteran and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the claims to the Board for further 
appellate consideration.  The return of 
this case to the Board is contingent upon 
compliance with the time limitation set 
forth in 38 U.S.C.A. § 5103.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



